DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending in the current application.
Claims 1, 10, and 14 are amended in the current application.
Claims 14 and 15 are withdrawn from consideration in the current application.

Response to Arguments
Applicant’s remarks and amendments filed on November 30, 2020 have been fully considered.
Applicant requests withdrawal of the 35 USC 112(b) rejections set forth in the previous office action.
The 35 USC 112(b) rejections set forth in the previous office action are withdrawn due to the present claim amendments and Applicant’s response filed on November 30, 2020 on pages 8-10 of the remarks.
Applicant argues that Maekawa and Nishiura fail to teach or suggest the newly amended features of claim 1.
This is not persuasive for the following reasons.  New grounds of rejection have been established below as necessitated by Applicant’s amendments.  
Applicant argues that the examples of Maekawa disclose a ratio range of PVDF (fluorine-based resin) to PMMA (acrylic-based resin) of 1:4 to 1:9.
This is not persuasive for the following reasons.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123, I.  Maekawa in view of Nishiura and Morita (modified Maekawa) teaches a film comprising a fluorinated polymer resin (fluorine-based resin) and an acrylic resin in a weight ratio of 39:61 to 1:99 (1:1.564 to 1:99) to avoid white opaqueness due to crystallinity, attain sufficient heat resistance, and attain sufficient toughness (Maekawa, [0001]-[0002], [0010]-[0013]).  Modified Maekawa’s weight ratio range completely encompasses the claimed range of 1:10 to 1:20, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Applicant argues that a difference in the claimed fluorine-based resin to acrylic resin weight ratio provides unexpectedly very different films.
This is not persuasive for the following reasons.  As discussed above and set forth in the grounds of rejection below, modified Maekawa’s weight ratio range (1:1.564 to 1:99) completely encompasses the claimed range of 1:10 to 1:20, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Furthermore, if Applicant is asserting that the claimed range of 1:10 to 1:20 achieves unexpectedly different results when compared to the broader range disclosed in the prior art, [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  The Inventive and Comparative examples in Tables 1-4 of the present specification are acknowledged.  However, all of these examples only utilize one specific fluorine-based resin of polyvinylidene fluoride (PVDF) and one specific acrylic resin of polymethylmethacrylate (PMMA); these specific resin species are insufficient to provide evidence that the entire genus of fluorine-based resins and the entire genus of acrylic resins would behave in the same manner as the provided examples.  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  Additionally, [t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d), II.  The provided data does not provide sufficient examples outside of the claimed range.  Comparative Examples 1, 2, 3, and 4 in Table 2 do not exemplify PVDF-PMMA resin blends having weight ratios that fall outside the claimed range, but rather provide 100% PMMA resin base layer compositions.  Therefore, the criticality of the claimed range has not been established.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of obviousness fails to outweigh the evidence of obviousness.
Applicant argues that Maekawa and Nishiura fail to teach a fluorine-based resin viscosity as recited by newly amended claim 1.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Maekawa and Nishiura are not relied upon alone to satisfy all the features of the claimed invention.  Morita is also applied.  Morita teaches that it is well known and well within the abilities of those skilled in the art to utilize fluorine-based resins having viscosity in the range of 300 to 2000 Pa*s measured at a shear rate of 122 s-1 and 220oC (Morita, [0017]-[0021], [0054]-[0057]), where 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a shear rate of 100 s-1.”  The units of shear rate should be expressed as reciprocal seconds, and claim 1 should be amended to recite “a shear rate of 100 s-1.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (JP 2010-265396 A, herein English machine translation utilized for all citations), in view of Nishiura et al. (WO 2006/016667 A1), and in view of Morita et al. (US 2011/0151229 A1).
Regarding Claim 1, Maekawa teaches an optical protective film comprising a base substrate layer that comprises a fluorinated polymer resin (fluorine-based resin) and an acrylic resin in a weight ratio of 39:61 to 1:99 (1:1.564 to 1:99) to avoid white 
Maekawa remains silent regarding a surface tension of 40-60 dynes/cm.
Nishiura, however, teaches an optical polymer film having low Re, low Rth, and low haze that is surface treated to control surface energy (surface tension), impart suitable adhesiveness, and achieve a surface energy (surface tension) in the range of 50 mN/m to 80 mN/m (50 dynes/cm to 80 dynes/cm) to be suitably used in a display device (Nishiura, Pgs 2-3, 88, 90, 95-103).  Nishiura’s surface energy (surface tension) range substantially overlaps with the claimed range of 40-60 dynes/cm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Maekawa and Nishiura both disclose optical polymer films having low Re and low Rth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nishiura’s surface treatment to Maekawa’s base substrate layer to achieve a surface energy (surface tension) in the range of 50 mN/m to 80 mN/m (50 dynes/cm to 80 dynes/cm) that yields a layer having controllable and suitable surface adhesiveness and having improved durability as taught by Nishiura (Nishiura, Pgs 2-4, 95-96, see MPEP 2143).
Modified Maekawa remains silent regarding the fluorine-based resin having a viscosity of 100-2500 Pa*s as measured by a capillary flow meter under the conditions of a shear rate of 100 s-1 and 230oC.
Morita, however, teaches a fluoro-resin film having superior transparency comprising a fluorine resin and an acrylic resin (Morita, [0002], [0015]-[0016]).  Morita -1 and 220oC (Morita, [0017]-[0021], [0054]-[0057]).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the melt viscosity range taught by Morita closely and completely encompasses the claimed range (100-2500 Pa*s), and therefore establishes a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to utilize a fluorine-based resin with melt viscosity within the instantly claimed range from the range disclosed in the prior art reference to achieve uniform development in a flow direction, to achieve sufficient film thinning characteristics, to achieve sufficient interfacial adhesion, to achieve sufficient appearance, and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages,” In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Although Morita measures viscosity at a shear rate and temperature (shear rate of 122 s-1 and 220oC) that are slightly different from the claimed shear rate and temperature (shear rate of 100 s-1 and 230oC), one of ordinary skill in the art would readily understand that if two identical samples were measured at both sets of parameters the differences between the resultant viscosity values would yield minor and obvious differences (see MPEP 2143).
Since modified Maekawa and Morita both disclose films comprising fluorine resins and acrylic resins that exhibit transparency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding Claim 2, modified Maekawa further teaches the base substrate layer has a thickness of 10 to 200 µm (Maekawa, [0050]-[0051], Nishiura, Pg 5).  Modified Maekawa’s thickness substantially overlaps with the claimed range of 100 µm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 3 and 4, modified Maekawa further teaches the acrylic resin includes acrylic homopolymers such as poly methyl (meth)acrylate (PMMA) (Maekawa, [0015], [0025]-[0027]).
Regarding Claim 5, modified Maekawa further teaches the base substrate layer has in-plane retardation Re of 0 to 1 nm and thickness retardation Rth of 0 to 5 nm with respect to light having a wavelength of 590 nm (Maekawa, [0037]-[0041]).  Maekawa’s ranges yield a Rth/Re ratio that substantially overlaps with the claimed ratio of Rth/Re of 0.1 to 40, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, modified Maekawa further teaches the base substrate layer has thickness retardation Rth of 0 to 5 nm with respect to light having a wavelength of 590 nm (Maekawa, [0037]-[0041]), and the base substrate layer has a thickness of 10 to 200 µm (10,000 to 200,000 nm) (Maekawa, [0050]-[0051], Nishiura, Pg 5).  Modified 
Regarding Claims 7 and 8, modified Maekawa further teaches the base substrate layer has in-plane retardation Re of 1 nm or less with respect to light having a wavelength of 590 nm, and can is evaluated at a light incidence angle range of -40o to 40o (Maekawa, [0037]-[0041], Nishiura, Pgs 90-91).  Modified Maekawa’s Re range is completely encompassed by the claimed ranges (claim 7: Re of 3 nm or less; claim 8: Re of 1.5 nm or less), and therefore, completely satisfies the claimed ranges (see MPEP 2144.05, I).  Although modified Maekawa remains silent regarding a light incidence angle of -50o to 50o, it is well known and well within the abilities of those of ordinary skill in the art to measure and evaluate Re at a light incidence angle range of -40o to 40o; therefore, one of ordinary skill in the art would expect substantially similar Re properties to be exhibited if measured and evaluated at a light incidence angle range of -50o to 50o with a reasonable expectation of success absent any evidence showing to the contrary (see MPEP 2143).
Regarding Claim 9, modified Maekawa further teaches the haze of the optical substrate layer is 1% or less after an annealing treatment at between 155-175oC for preferably 30 minute to 10 hours (Maekawa [0011], [0024]-[0027], Nishiura, Pg 88).  Modified Maekawa’s range substantially overlaps with the claimed range of haze of 0.1-1%, and therefore, completely satisfies the claimed range (see MPEP 2144.05, I).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  The base substrate layer structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process base layer structure subjected to thermal treatment, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 9 do not provide a patentable distinction over the prior art.
Regarding Claim 12, modified Maekawa further teaches the optical film as discussed above is used as a protective film for a polarizer (Maekawa, [0001], [0037], [0040], [0045], [0083]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (JP 2010-265396 A, herein English machine translation utilized for all citations), in view of Nishiura et al. (WO 2006/016667 A1), in view of Morita et al. (US 2011/0151229 A1) as applied to claim 1 above, and in further view of Kwon et al. (US 2015/0362798 A1).
Regarding Claims 10 and 11, modified Maekawa teaches the optical film as discussed above for claim 1.
Modified Maekawa remains silent regarding a shrinkage of 1% or less in a longitudinal direction and in a transverse direction (as required by claim 10), and remains silent regarding a primer coating layer on at least one side of a base layer (as required by claim 11).
Kwon, however, teaches a polarizing plate having excellent adhesiveness between a polarizer and a protective film, because a coated primer layer is provided on one surface of the protective film (Kwon, [0010]-[0014], [0036], [0040]-[0041], [0077]-[0083], [0130]-[0131]).  Kwon teaches the protective film can be made of polymethyl(meth)acrylate resin (Kwon, [0036]-[0039]).  Kwon teaches the polarizing plate with primer layer can control shrinkage, has excellent durability, and prevents deformation and shrinkage when exposed to high temperature and humidity conditions for a long time; Kwon also teaches embodiments that exhibit no deformation and shrinkage (Kwon, [0030]-[0032], [0083], [0152]-[0158], Table 1).  It would have been obvious to one of ordinary skill in the art based upon the teachings of Kwon to control and minimize polarizing plate shrinkage within the claimed range of 1% or less to yield a polarizing plate that has sufficient adhesiveness, excellent durability, preventable deformation and shrinkage when exposed to high temperature and humidity conditions for a long time, and reduced light leakage (Kwon, [0081]-[0083], see MPEP 2144.05, II, MPEP 2143).
Since modified Maekawa and Kwon both disclose polarizing plates comprising protective films that include polymethyl(meth)acrylate resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Kwon’s primer layer to modified Maekawa’s optical film to yield a structure that can control and minimize polarizing plate shrinkage, achieves sufficient adhesiveness, exhibits excellent durability, prevents deformation and shrinkage when exposed to high temperature and humidity conditions for a long time, and reduces light .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (JP 2010-265396 A, herein English machine translation utilized for all citations), in view of Nishiura et al. (WO 2006/016667 A1), and in view of Morita et al. (US 2011/0151229 A1) as applied to claim 1 above, and in further view of Kim et al. (US 2010/0060827 A1).
Regarding Claim 13, modified Maekawa teaches the optical film as discussed above for claim 1.  Modified Maekawa teaches the optical film can be used as a protective film for a polarizer in a display device (Maekawa, [0001], [0037], [0040], [0045], [0083]).
Modified Maekawa remains silent regarding a liquid crystal display with a backlight unit, a liquid crystal cell, an upper polarizing plate, and a lower polarizing plate as set forth in claim 13.
Kim, however, teaches a liquid crystal display device comprising a backlight unit and a liquid crystal panel, wherein the liquid crystal panel comprises an upper polarizing plate, a liquid crystal cell, and a lower polarizing plate; the upper and lower polarizing plates each comprise a polarizer and protective films disposed on both sides of each polarizer (Kim, [0010]-[0031], [0090]-[0106], Fig 1).

    PNG
    media_image1.png
    436
    612
    media_image1.png
    Greyscale

Kim – Figure 1
Since modified Maekawa and Kim both disclose protective films for polarizer and display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied modified Maekawa’s optical film to one Kim’s polarizing plates as a protective film to yield a display device that has high contrast and low change in color as taught by Kim (Kim, [0019]), and that has excellent quality, transparency, optical isotropy, and heat resistance as taught by Maekawa (Maekawa, [0001], [0010]-[0012], [0083], see MPEP 2143).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eli D. Strah/Primary Examiner, Art Unit 1782